Citation Nr: 1234134	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  05-38 885A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left knee chondromalacia patella, status post left lateral retinacular release and chondroplasty of the patella.

2.  Entitlement to a rating in excess of 10 percent for left knee limitation of extension associated with chondromalacia patella.

3.  Entitlement to a rating in excess of 10 percent for right knee chondromalacia patella with limitation of extension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to February 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which continued a 10 percent rating for left knee chondromalacia patella and a 0 percent (noncompensable) rating for right knee chondromalacia patella.

This matter was previously remanded by the Board in July 2008 and June 2011 for additional development.  In a June 2012 rating decision, the Appeals Management Center (AMC) assigned a separate 10 percent evaluation for limitation of extension of the left knee effective August 4, 2004, and increased the Veteran's right knee evaluation to 10 percent effective August 4, 2004, which is his date of claim.  Therefore, the issues have been recharacterized as above.


FINDINGS OF FACT

1.  The Veteran's left knee disability is manifested by full extension, flexion of at least 115 degrees, and subjective reports of giving way.

2.  The Veteran's right knee disability is manifested by full extension, flexion of at least 135 degrees, and no reports of instability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for left knee chondromalacia patella, status post left lateral retinacular release and chondroplasty of the patella, have not been met.  38 U.S.C.A. § 1155 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2011). 

2.  The criteria for a rating in excess of 10 percent for left knee limitation of extension associated with chondromalacia patella have not been met.  38 U.S.C.A. § 1155 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5261 (2011).

3.  The criteria for a rating in excess of 10 percent for right knee chondromalacia patella with limitation of extension have not been met.  38 U.S.C.A. § 1155 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

A.  Duty to Notify

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Subsequent to the initial adjudication of the Veteran's claims, a letter dated in July 2008 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran was also notified of the criteria for establishing an effective date and disability rating.  See Dingess.

Here, the duty to notify was not satisfied prior to the initial decision on the Veteran's claims by the RO.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case (SOC) or supplemental statement of the case (SSOC), is sufficient to cure a timing defect).

In this case, the VCAA duty to notify was satisfied subsequent to the initial AOJ decision by way of the July 2008 letter that addressed all notice elements.  Although the notice letter was not sent before the initial RO decision in this matter, the Board finds that this error was not prejudicial to the Veteran because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the Veteran been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the claim was then readjudicated by way of an SSOC in December 2009, after the notice was provided.  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the United States Court of Appeals for Veterans Claims (Court) to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

B.  Duty to Assist

The Veteran's service treatment records, VA treatment records, VA authorized examination reports, and lay statements have been associated with the claims file.  VA attempted to obtain the Veteran's Social Security Administration (SSA) records.  However, a July 2008 response from the SSA indicates that the medical records could not be located.

The Board specifically notes that the Veteran was afforded VA examinations with respect to his disabilities.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's bilateral knee disorders.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with the opportunity to submit evidence and arguments in support of his claims.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  As such, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claims.

Increased Ratings

A.  Applicable Law

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.  However, pain in and of itself that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment).

There are several Diagnostic Codes applicable to the Veteran's claims.  Under Diagnostic Code 5010, arthritis due to trauma, confirmed by x-ray findings, is rated as degenerative arthritis.  38 C.F.R. § 4.71(a) (2011).  Under Diagnostic Code 5003, degenerative arthritis, when substantiated by X-rays, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent disability rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent disability rating is warranted with x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  Note 1 accompanying Diagnostic Code 5003 states that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based upon limitation of motion.  Note 2 states that the 20 percent and 10 percent ratings based on X-ray findings will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024.  Id.

Diagnostic Code 5260 provides ratings based upon the limitation of flexion in the leg.  A noncompensable rating is assigned when flexion is limited to 60 degrees.  10 percent rating is assigned when flexion is limited to 45 degrees.  A 20 percent rating is assigned when flexion is limited to 30 degrees.  A 30 percent rating is assigned when flexion is limited to 15 degrees.  Id.

Diagnostic Code 5261 provides ratings based upon the limitation of extension in the leg.  A noncompensable rating is assigned when extension is limited to 5 degrees.  A 10 percent rating is assigned when extension is limited to 10 degrees.  A 20 percent rating is assigned when extension is limited to 15 degrees.  A 30 percent rating is assigned when extension is limited to 20 degrees.  A 40 percent rating is assigned when extension is limited to 30 degrees.  A 50 percent rating is assigned when extension is limited to 45 degrees.  Id.

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  Id.

The VA General Counsel held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and under Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOPGCPREC 9-2004 (September, 2004).

Diagnostic Code 5257 provides ratings for recurrent subluxation or lateral instability of the knee.  A 10 percent rating is warranted for a slight knee disability.  A 20 percent rating is warranted for a moderate knee disability.  A 30 percent rating is warranted for a severe knee disability.  38 C.F.R. § 4.71a.

The Board observes that the words "slight", "moderate", and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "mild" and "moderate" by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The VA General Counsel has also held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9- 98, (August, 1998).  VA's General Counsel further explained that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  Id.  In this regard, in applying Diagnostic Code 5003, the Court has held in the case of Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), that "painful motion of a major joint . . . caused by degenerative arthritis, where the arthritis is established by X-ray, is deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, combined under Diagnostic Code 5003, even though there is no actual limitation of motion."  See also 38 C.F.R. § 4.59 (2011).

There is evidence of chondromalacia in this case.  Chondromalacia is abnormal softening of cartilage.  McIntosh v. Brown, 4 Vet. App. 553, 556 (1993).  Chondromalacia may be rated by analogy under Diagnostic Code 5014 for osteomalacia which requires that the disability be rated on limitation of motion of the affected part as arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5014.  The Board will also consider a rating under Diagnostic Code 5258, which provides that dislocated semilunar cartilage with frequent episodes of "locking," pain and effusion into the joint is rated at 20 percent. 38 C.F.R. § 4.71a.

The Board notes there are other pertinent diagnostic criteria for rating knee disabilities.  As discussed below, however, the objective evidence of record does not contain findings of any of the following: ankylosis of the knee (rated under Diagnostic Code 5256); removal of semilunar cartilage (rated under Diagnostic Code 5259); nonunion or malunion of the tibia and fibula (rated under Diagnostic Code 5262); or genu recurvatum (rated under Diagnostic Code 5263).  38 C.F.R. § 4.71a.  As such, ratings under these Diagnostic Codes are not applicable.

B.  Left Knee

For the left knee, the Veteran is currently assigned a 10 percent rating under Diagnostic Code 5257 and a separate 10 percent rating under Diagnostic Code 5261.

1.  Evidence

The RO received the Veteran's claim for an increased rating for knee disabilities in August 2004. 

He was scheduled for a VA examination in January 2005 but failed to report. 
The Veteran underwent a VA examination in August 2006.  He reported numbness of the left foot, side of the thigh, and back of the knee.  Most of the symptoms were in the morning, but discomfort increased with activity and became somewhat severe near the proximal part of the legs.  Left knee pain was 7/10 to 8/10 in severity.  His knee occasionally gave out.  He treated his condition with medication.  He had occasional instability but denied any flare-ups.  On examination, the Veteran ambulated with a cane due to back and knee complaints.  Squatting was limited with complaints of pain in both legs.  The left knee was normally aligned, with no deformity, swelling, or effusion noted.  Patellar position was normal without evidence of any malposition.  Patellar compression was painful but without crepitation.  Ligaments were stable, and McMurray's, Drawer, and Lachman's testing were negative.  Muscle tone was strong.  Range of motion was 0 degrees extension to 135 degrees of flexion, with pain and the end range of motion.  There was no additional limitation of motion with repetitive use.  X-rays did not show any degenerative changes or patellar misalignment.

VA treatment records dated September 2009 show the Veteran had daily knee pain which he treated with Vicodin and Methadone.  Additional records dated July 2010 show the Veteran had full range of motion of the left knee, and knee strength was 5/5 in flexion and extension.  In February 2010, the Veteran reported that he now had to climb 2 sets of 6 stairs, and had knee pain greater on the left side.

The Veteran underwent a VA examination in August 2011.  He reported knee pain greater on the left than the right.  Pain was constant on the lateral and anterior aspects of the knee, and increased with activity.  He also had stiffness and weakness, but denied any instability or giving way.  Severe flare-ups occurred weekly and lasted 1 to 2 days, usually precipitated by activity.  He stated that he was unable to stand for more than a few minutes, and was able to walk a quarter of a mile with significant pain.  On examination, the Veteran walked with an antalgic gait.  There was crepitus, tenderness and guarding of movement of the knee.  Crepitation and grinding were present.  There was no instability, patellar abnormality, or meniscus abnormality.  Range of motion was 0 degrees extension to 135 degrees of flexion, with the onset of pain at 115 degrees.  Repetitive motion resulted in pain which reduced flexion to 120 degrees.  X-rays showed mild evidence of arthritis with spurring of the tibial eminence and irregularity of the patella.  The examiner indicated that the Veteran's bilateral knee conditions had moderate effects on activities such as exercise, sports, and recreation.  Activities such as chores, shopping and traveling were mildly affected.

2.  Analysis

Based on the evidence of record, the Board finds that an increased rating is not warranted for the left knee.

First, the Board notes that there is evidence of arthritis in the left knee.  However, a higher 20 percent rating under Diagnostic Code 5003 is only warranted when no limitation of motion is present, and a separate 10 percent rating is only appropriate when range of motion is limited but not compensable.  As the Veteran is already assigned a 10 percent rating for limited extension under Diagnostic Code 5261, a rating under Diagnostic Code 5003 is not applicable.

The Veteran is currently assigned a 10 percent rating under Diagnostic Code 5257.  During his August 2006 VA examination, he reported occasional giving way in his left knee, and additional records show the Veteran ambulates with a cane.  However, there are objective findings of instability in the left knee at any point during the period on appeal.  Therefore, the Veteran's left knee disability does not result in a "moderate" level of instability or recurrent subluxation, and a higher rating under Diagnostic Code 5257 is not warranted.

In light of the Veteran's diagnosis of chondromalacia, the Board has considered a rating under Diagnostic Code 5258.  While the Veteran reported pain in his left knee throughout the period on appeal, there are no subjective complaints or objective findings of "locking" or effusion into the knee joint.  Therefore, a rating under Diagnostic Code 5258 is not warranted.

A compensable rating under Diagnostic Code 5260 requires flexion limited to 45 degrees.  Here, flexion was at least 115 degrees, even when accounting for pain and other limiting symptoms.  Therefore, a rating for limitation of flexion is not warranted.

A higher 20 percent rating under Diagnostic Code 5261 requires extension limited to 15 degrees.  However, during the period on appeal, extension was always measured at 0 degrees, without additional restrictions due to pain or other limiting factors.  Therefore, a higher rating for limitation of extension is not warranted.

C.  Right Knee

The Veteran is currently assigned a 10 percent rating under Diagnostic Code 5261 for his right knee.

1.  Evidence

The RO received the Veteran's claim for an increased rating for knee disabilities in August 2004. 

He was scheduled for a VA examination in January 2005 but failed to report. 

The Veteran underwent a VA examination in August 2006.  He reported numbness on the side of the right thigh and behind the knee.  Most of the symptoms were in the morning, but discomfort increased with activity and became somewhat severe near the proximal part of the legs.  Right knee pain was 5/10 to 6/10 in severity, and the Veteran reported that his muscles felt "tight."  He treated his condition with medication.  He had occasional instability but denied any flare-ups.  On examination, the Veteran ambulated with a cane due to back and knee complaints.  Squatting was limited with complaints of pain in both legs.  The right knee was normally aligned, with no deformity, swelling, or effusion noted.  Patellar position was normal without evidence of any malposition.  Patellar compression was painful but without crepitation.  Ligaments were stable, and McMurray's, Drawer, and Lachman's testing were negative.  Muscle tone was strong.  Range of motion was 0 degrees extension to 135 degrees of flexion, with pain at the end range of motion.  There was no additional limitation of motion with repetitive use.  X-rays did not show any degenerative changes or patellar misalignment.

VA treatment records dated September 2009 show the Veteran had daily knee pain which he treated with Vicodin and Methadone.  Additional records dated July 2010 show the Veteran had full range of motion of the right knee, and knee strength was 5/5 in flexion and extension.  In February 2010, the Veteran reported that he now had to climb 2 sets of 6 stairs, and had knee pain greater on the left side.

The Veteran underwent a VA examination in August 2011.  He reported constant right knee pain which flared up with activity.  Pain was generalized throughout the knee but worst on the anterior side.  He denied any stiffness, weakness or giving way.  Moderate flare-ups occurred weekly and lasted 1 to 2 days, usually precipitated by activity such as going up a small flight of steps or walking less than 100 yards.  He stated that he was unable to stand for more than a few minutes, and was able to walk a quarter of a mile with significant pain.  On examination, the Veteran walked with an antalgic gait.  There was tenderness and guarding of movement of the knee.  There was no instability, crepitation, clicking, grinding, patellar abnormality, or meniscus abnormality.  Range of motion was 0 degrees extension to 145 degrees of flexion without pain.  Repetitive motion resulted in pain which reduced flexion to 135 degrees.  X-rays showed no evidence of fracture, dislocation, or arthritis.  The examiner indicated that the Veteran's bilateral knee conditions had moderate effects on activities such as exercise, sports, and recreation.  Activities such as chores, shopping and traveling were mildly affected.

2.  Analysis

Based on the evidence of record, the Board finds that an increased rating for the Veteran's right knee chondromalacia is not warranted.

First, the Board notes that there is no evidence of x-ray evidence of arthritis in the right knee.  Therefore, a higher 20 percent rating under Diagnostic Code 5003 is not applicable.  A separate 10 percent rating is only appropriate when range of motion is limited but not compensable.  As the Veteran is already assigned a 10 percent rating for limited extension under Diagnostic Code 5261, a rating under Diagnostic Code 5003 is not applicable.

A separate rating under Diagnostic Code 5257 is not warranted.  There are no subjective complaints or objective findings of instability or giving way in the right knee at any point during the period on appeal.  Therefore, a rating for recurrent subluxation or instability is not appropriate.

In light of the Veteran's diagnosis of chondromalacia, the Board has considered a rating under Diagnostic Code 5258.  While the Veteran reported pain in his right knee throughout the period on appeal, there are no subjective complaints or objective findings of "locking" or effusion into the knee joint.  Therefore, a rating under Diagnostic Code 5258 is not warranted.

A compensable rating under Diagnostic Code 5260 requires flexion limited to 45 degrees.  Here, flexion was at least 135 degrees, even when accounting for pain and other limiting symptoms.  Therefore, a rating for limitation of flexion is not warranted.

A higher 20 percent rating under Diagnostic Code 5261 requires extension limited to 15 degrees.  However, during the period on appeal, extension was always measured at 0 degrees, without additional restrictions due to pain or other limiting factors.  Therefore, a higher rating for limitation of extension is not warranted.

D.  Lay Testimony

The Board notes that in adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as knee pain and limited mobility.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  However, as with the medical evidence of record, the Veteran's account of his symptomatology describes ratings consistent with the assigned ratings.

E.  Extraschedular Consideration

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's bilateral knee conditions with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  That is, the Veteran's knee disabilities do not result in symptoms that fall so far outside the criteria of diagnostic codes for the knees as to render them inadequate.

The Board further observes that, even if the available schedular evaluations for the disabilities are inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disabilities.  Indeed, it does not appear from the record that he has been hospitalized at all for those disabilities.  There is no persuasive evidence in the record to indicate that these service-connected disabilities on appeal would cause any impairment with employment over and above that which is already contemplated in the assigned schedular ratings.  While the Veteran reported limitations on how long he can stand and how far he can walk, such limitations are contemplated in a Veteran with bilateral knee disabilities at the assigned ratings.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disabilities have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.


ORDER

A rating in excess of 10 percent for left knee chondromalacia patella, status post left lateral retinacular release and chondroplasty of the patella, is denied.

A rating in excess of 10 percent for left knee limitation of extension associated with chondromalacia patella is denied.

A rating in excess of 10 percent for right knee chondromalacia patella with limitation of extension is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


